 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                       AT TACOMA
 9   FIRST BANK, an Alaska state chartered bank,             IN ADMIRALTY

10                                             Plaintiff,
             v.
                                                             Case No.: C21-5412JLR
11   EXODUS, Official No. 960616, its Engines,
12   Machinery, Appurtenances, etc.,
     In Rem;
13   and
14   FRED J. HANKINS, an individual, and F.J.
                                                             ORDER AUTHORIZING ISSUANCE OF
     HANKINS ENTERPRISES, INC., an Alaska
15                                                           ARREST WARRANT
     corporation,
     In Personam,
16
                                     Defendants.
17
             Upon the Motion of Plaintiff and after the review of the record and files herein, and
18

19   finding that probable cause for vessel arrest exists, it is

20           ORDERED that the Clerk shall issue a warrant for the arrest of the defendant vessel

21   EXODUS, Official No. 960616, its engines, machinery, appurtenances, etc. It is further
22           ORDERED that the arrest of the Vessel and its appurtenances shall proceed in such steps
23
     and phases as deemed reasonably appropriate under the circumstances by the United States
24
     Marshal for this District and the Substitute Custodian appointed in connection herewith, which
25
     may require movement of the Vessel.
26

27

28   ORDER AUTHORIZING ISSUANCE OF ARREST WARRANT - 1                HOLMES WEDDLE & BARCOTT, PC
                                                                         3101 WESTERN AVENUE, SUITE 500   7351
     Case No. C21-5412JLR                                                    SEATTLE, WA 98121-3071       31744
                                                                            TELEPHONE (206) 292-8008
                                                                                FAX (206) 340-0289
            SO ORDERED this 2nd day of June, 2021.
 1

 2

 3
                                       A
                                      JAMES L. ROBART
 4                                    UNITED STATES DISTRICT JUDGE
     Presented by:
 5
     HOLMES WEDDLE & BARCOTT, P.C.
 6   Attorneys for Plaintiff
 7    s/ Lafcadio Darling
     Lafcadio Darling, WSBA #29996
 8    s/ John E. Casperson
     John E. Casperson, WSBA #14292
 9   3101 Western Avenue, Ste. 500
     Seattle, Washington 98121-3071
10   Telephone:    (206) 292-8008
     Facsimile:    (206) 340-0289
11   Email: ldarling@hwb-law.com
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER AUTHORIZING ISSUANCE OF ARREST WARRANT -     HOLMES WEDDLE & BARCOTT, PC
                                                            3101 WESTERN AVENUE, SUITE 500   7351
     2 Case No. C21-5412JLR                                     SEATTLE, WA 98121-3071       31744
                                                               TELEPHONE (206) 292-8008
                                                                   FAX (206) 340-0289
